PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/409,192
Filing Date: 10 May 2019
Appellant(s): SCHULTZ et al.



__________________
Marlin R. Smith
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/20/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The rejection of claims 7, 8, 17, and 18 rejected under 35 U.S.C. 103 as being unpatentable over Nicolas, EP 0277861, in view of Martini, U.S. Patent 6,520,271, is withdrawn.

(2) Response to Argument
Claims 1-4, 6, 10-14 and 16 are rejected under 35 USC 103 as being unpatentable over European Publication No. EP 0277861 (Nicolas) in view of U.S. Patent No. 6,336,502 (Surjaatmadja)
Regarding claims 1 and 10, appellant has argued that neither of the Nicolas and Surjaatmadja references describes that a gap between disengaged teeth of the input and output gears that is too small to permit disengagement of engaged teeth of the input and output gears, and that the gap shown in fig. 3 of Surjaatmadja is not sufficient disclosure of a gap between disengaged teeth of the input and output gears that is too 
Regarding claims 1 and 10, appellant has argued that merely exchanging the input output gears 56, 70 of Nicolas with the input and output gears 204, 216 of Surjaatmadja, will not result in an operational gear reducer (Appellant’s Brief, pgs. 14-15 and 17-18).  The examiner respectfully disagrees.  Replacing the gears 56 and 70 of Nicolas with gears 204 and 206, respectively, of Surjaatmadja will result in the gear 204 of Surjaatmadja rotating with the rotor shaft 40 of Nicolas, and gear 206 of Surjaatmadja rotating at a reduced speed from gear 204.  This is the exact same operation as gears 56 and 70 of Nicolas (see para. 34 of Nicolas).  The other aspects of Surjaatmadja are not required for the gears 204, 206 to function in Nicolas, since the input and output of Nicolas remain the same, and are sufficient to transmit torque through Nicolas using gears 204, 206 of Surjaatmadja in the same manner as gears 56, 70.

Claims 7, 8, 17 and 18 are rejected under 35 USC 103 as being unpatentable over European Publication No. EP 0277861 (Nicolas) in view of U.S. Patent No. 6,520,271 (Martini)
Argument is moot since the rejection has been withdrawn as set forth above.

(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Erin D Bishop/Primary Examiner, Art Unit 3619                    

01/07/2021
                                                                                                                                                                                    Conferees:

/ANNA M MOMPER/Supervisory Patent Examiner, Art Unit 3619       

/Terry Lee Melius/
RQAS – OPQA
                                                                                                                                                                                           

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.